DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-3, 6-23 have been allowed.
	Claims 1, 2, 6,  17-18 and 23 have been amended.
	Claims 4-5 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth C. Richter on 08/11/2022.
The application has been amended as follows: 
Amendments to the Specification;

Please amend the first paragraph on page 7 as follows;

In order to allow the determination of regions and/or components and/or produce stream properties, the image processing unit detail later. Additionally or alternatively, it can use the method of line detection which will also be explained later. Additionally or alternatively, it can also use at least one color filter. In this way, an object detection in which, in particular, biomass is distinguished from mechanical objects can also be carried out.

Please amend the second full paragraph on page 11 as follows;

According to a further teaching 
Claims 1, 2, 6, 17, 18 and 23 have been amended as below, claims 4-5 have been cancelled and remaining claims are as filled on 08/07/2019.
Claim.1 (Currently Amended) An agricultural work machine, comprising: a header for performing agricultural work, and a control device which has at least one sensor unit configured for detecting a 5crop stream in and/or around the header and an image processing unit for processing images which are generated by the sensor unit based on the crop stream detected via the sensor, wherein the control device is configured to detect regions (A,B,G,H) of like characteristics, components (C,D,E,F) of the header and properties of the crop stream, and is configured to use that which has been detected for open loop control and/or closed loop control of process sequences in the agricultural work machine, wherein the image processing unit is configured to apply a method of velocity characteristic map determination and/or to use a method of line detection and/or to use at least one color filter for determining the regions (A, B, G, H) and/or components (C, D, E, F) and/or properties of the crop stream based on the images generated by the sensor unit, and wherein the image processing unit is configured to carry out an object detection by the method of velocity characteristic map determination and/or the method of line detection, accompanied by the use of at least one color filter, so that the object detection comprises distinguishing between biomass and mechanical objects, and/or wherein the object detection comprises distinguishing one or more regions (A, B, G, H) and one or more surface portions of machine parts of the components (C, D, E, F).
Claim.2 (Currently Amended) The agricultural work machine according to claim 1, wherein the image processing unit is configured to determine as [[a]] the region (A) a field stand in front of the header and to identify it as a field stand in front of the header, and/or to determine as [[a]] the region (B) the field stand behind the header and to identify it as a field stand behind the header, and/or to determine as [[a]] the component (C) a crop pickup device (of the header and to identify it as a crop pickup device, and/or to determine as [[a]] the component (D) a crop cutting device of the header and to identify it as crop cutting device, and/or to determine as [[a]] the component (E) a crop conveying device of the header and to identify it particularly as crop conveying device, and/or to determine as [[a]] the component (F) a crop intake device of the header and to identify it as a crop intake device, to determine as [[a]] the region (G) the crop stream inside of the crop pickup device and to identify it as a crop stream inside of the crop pickup device, and/or to determine as [[a]] the region (H) the crop stream vertically above the crop cutting device of the header, and to identify it particularly as crop stream vertically above the crop cutting device.
	Claim.4 (Canceled)
	Claim.5 (Canceled)
	Claim.6 (Currently Amended) The agricultural work machine according to claim [[4]] 1, wherein the image processing unit is configured to generate a velocity characteristic map which has produce flow velocities and/or velocities of surface portions of machine parts of the components of the header with the method of velocity characteristic map determination based on the images generated by the sensor unit.
Claim.17 (Currently Amended) The agricultural work machine according to claim [[4]] 1,  wherein the image processing unit is configured to detect a crop pickup device of the header as a-31- component by means of the method of velocity characteristic map determination and/or by the method of line detection and to determine a reference velocity by making use of an actual rate of rotation of the crop pickup device and by comparing this rate of rotation with the calculated velocity for the surface portion of the machine part of the component.
Claim.18 (Currently Amended) The agricultural work machine according to claim [[4]] 1,  wherein the image processing unit is configured to detect a region with a field stand in front of the header or a region with a field stand behind the header by the method of velocity characteristic map determination and/or by means of the method of line detection and to determine a reference velocity by making use of the actual driving speed of the agricultural work 10machine and by comparing this driving speed with the calculated velocity for the field stand of the respective region.
	Claim.23 (Currently Amended) A method for the operation of an agricultural work machine having a header for performing agricultural work and having a control device which has at least one sensor unit for detecting a crop stream in and/or around the header and an image processing unit for processing images which are generated by the sensor unit based on the crop stream detected via sensor, comprising detecting with the control device regions (A, B, G, H) of like characteristics, components (C,D,E,F) of the header and properties of the crop stream and, on the basis thereof, controlling process sequences in the agricultural work machine  by open loop controlling and/or closed loop controlling, wherein the image processing unit uses a method of velocity characteristic map determination and/or uses a method of line detection and/or uses at least one color filter for determining the regions (A, B, G, H) and/or components (C, D, E, F) and/or properties of the crop stream based on the images generated by the sensor unit, and further comprising the step of object detection by the image processing unit, by using the method of velocity characteristic map determination and/or using the method of line detection, accompanied by using at least one color filter, so that the object detection comprises distinguishing between biomass and mechanical objects, and/or wherein the object detection comprises distinguishing one or more regions (A, B, G, H) and one or more surface portions of machine parts of the components (C, D, E, F).



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 2) of 06/30/2022, examiner’s amended claims filled on 08/11/2022 and closet prior art of record Kirchbeck (US20180242523A1).
Kirchbeck discloses an agricultural harvesting machine with at least one agricultural working unit that performs agricultural work, and an adjusting unit for adjusting the parameters of the particular working unit, a conveyor channel for a crop stream generated in a harvesting process by harvesting a field of crop, and an NIR sensor unit containing an NIR sensor which is configured for detecting constituents and/or properties of the crop stream. The crop stream in the conveyor channel can be guided past the NIR sensor. An on-line data processing unit controls the particular working unit, and generates control data on the basis of crop stream data which have been generated by the NIR sensor unit and correspond to the constituents and/or properties detected by the NIR sensor, and the adjusting unit carries out a parameter adjustment of the particular working unit on the basis of the control data.
In regards to claim 1, Kirchbeck either individually or in combination with other prior art fails to teach or render obvious detect regions (A,B,G,H) of like characteristics, components (C,D,E,F) of the header and properties of the crop stream, and is configured to use that which has been detected for open loop control and/or closed loop control of process sequences in the agricultural work machine, wherein the image processing unit is configured to apply a method of velocity characteristic map determination and/or to use a method of line detection and/or to use at least one color filter for determining the regions (A, B, G, H) and/or components (C, D, E, F) and/or properties of the crop stream based on the images generated by the sensor unit, and wherein the image processing unit is configured to carry out an object detection by the method of velocity characteristic map determination and/or the method of line detection, accompanied by the use of at least one color filter, so that the object detection comprises distinguishing between biomass and mechanical objects, and/or wherein the object detection comprises distinguishing one or more regions (A, B, G, H) and one or more surface portions of machine parts of the components (C, D, E, F).
In regards to claim 23, Kirchbeck either individually or in combination with other prior art fails to teach or render obvious detecting with the control device regions (A, B, G, H) of like characteristics, components (C,D,E,F) of the header and properties of the crop stream and, on the basis thereof, controlling process sequences in the agricultural work machine  by open loop controlling and/or closed loop controlling, wherein the image processing unit uses a method of velocity characteristic map determination and/or uses a method of line detection and/or uses at least one color filter for determining the regions (A, B, G, H) and/or components (C, D, E, F) and/or properties of the crop stream based on the images generated by the sensor unit, and further comprising the step of object detection by the image processing unit, by using the method of velocity characteristic map determination and/or using the method of line detection, accompanied by using at least one color filter, so that the object detection comprises distinguishing between biomass and mechanical objects, and/or wherein the object detection comprises distinguishing one or more regions (A, B, G, H) and one or more surface portions of machine parts of the components (C, D, E, F).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHARDUL D PATEL/Primary Examiner, Art Unit 3662